UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: December 31, 2012 Date of reporting period: June 30, 2012 Item 1. Reports to Stockholders. Capital Advisors growth fund Semi-Annual Report June 30, 2012 CAPITAL ADVISORS GROWTH FUND July 15, 2012 Dear Shareholder, The Capital Advisors Growth Fund advanced 6.26% in the first six months of 2012, compared to gains of 9.49% and 10.08% for the Fund’s benchmarks, the S&P 500® Index and Russell 1000® Growth Index, respectively. The following data summarizes the Fund’s performance over various holding periods ending June 30, 2012 in comparison to the Fund’s relevant benchmarks: Periods Ending June 30, 2012 Russell 1000® Fund Growth Index S&P 500® Index 6-Months 6.26% 10.08% 9.49% 12-Months 2.94% 5.76% 5.45% 3-Years 11.77% 17.50% 16.40% 5-Years 1.37% 2.87% 0.22% 10-Years 6.19% 6.03% 5.33% Inception (12/31/1999) -0.60% -1.04% 1.26% Net Expense Ratio: 1.27%^ Gross Expense Ratio 1.76% ^ The Advisor has contractually agreed to waive a portion or all of its management fees and pay Fund expenses, until April 30, 2013 to ensure that the Net Annual Fund Operating Expenses (excluding AFFE, taxes, interest and extraordinary expenses) do not exceed 1.25% of average daily net assets of the Fund. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-866-205-0523. The Fund imposes a 2.00% redemption fee if shares are redeemed within 7 days of purchase.Performance data does not reflect the redemption fee.If it had, returns would be reduced. We can point to two primary reasons for the Fund’s lower return during the first six months of 2012 relative to the benchmarks listed above.The first reason is cash reserves.The Fund held an average of 13.3% of its portfolio in money market reserves during the first half of the year out of respect for the uncertain macro environment, largely associated with risks emanating from Europe.We view cash as a strategic investment during times of elevated 2 CAPITAL ADVISORS GROWTH FUND uncertainty because it creates flexibility for the Fund to take advantage of opportunities whenever downside volatility creates attractive entry points into stocks.The risk of holding cash is under-performance when the general trend in the market is up, as was the case in the first half of 2012. We can estimate the impact of the Fund’s elevated cash position by calculating the return of the Fund with, and without the contribution from money market reserves.During the first six months of 2012 the stocks in the Fund’s portfolio delivered a gain of 8.17% on a stand-alone basis, compared to 6.26% for the total portfolio, including cash. The second negative influence on the Fund’s return during the first six months was a disappointing investment in Nokia Corp. (NOK: $1.90), which we initiated in January at an average price of $5.40 per share.We continue to believe that Nokia’s partnership with Microsoft Corp. (MSFT: $29.14) to offer a family mobile device based on Microsoft’s pending “Windows 8” operating system can be successful for both companies.However, we failed to anticipate a severe slowdown in sales of Nokia’s existing products while consumers wait for the launch of Windows 8 this fall.We estimate that the poor performance of Nokia stock contributed to a 1.3% reduction in the Fund’s total return during the first six months of 2012. Combined, these two variables reduced the Fund’s return by approximately 3.0 percentage points during the first half of the year.The recent drag on performance from these items may not be permanent, however, if Nokia stock can recover in the second half, and/or a bout of volatility creates opportunities for the Fund to deploy its cash reserve productively. PERFORMANCE ATTRIBUTION Individual stocks that contributed most to the Fund’s return during the first half include Apple Inc. (AAPL: $604.62), Wells Fargo & Company (WFC: $33.33) and Visa Inc. (V: $120.46).Wells Fargo and Apple were the Fund’s two largest positions throughout the period.Visa entered the year as the third largest position in the Fund, but we reduced the weighting in the stock in April at $122 per share due to the increase in price relative to our estimate of its fair value. The three biggest underperformers during the first half were Nokia, Staples, Inc. (SPLS: $12.73) and Google Inc. (GOOG: $567.17).The timing of our commitment to Nokia was clearly mistake in hindsight.However, at the stock’s recent price below $2 per share, we believe it may have reached a level that assigns zero value to the company’s handset business, which remains among the largest in the world, even after the recent loss of market share to competitors like Apple and Samsung Electronics Co. Ltd. We remain confident in the long-term outlook for Staples because the company has been growing its market share in the global office supply 3 CAPITAL ADVISORS GROWTH FUND market with a business model that earns an attractive return on capital and generates healthy cash flow.The stock offers a dividend yield of 3.5%, and we expect the dividend payout can grow 8% to 10% per year for the foreseeable future. We consider Google to be a core holding due to its important position in the mobile internet value chain.The stock spiked to a short-term high in the closing days of 2011, so the under-performance thus far in 2012 may be more a function of timing than an indication of deterioration in the business, in our opinion. OUTLOOK We believe market action in the second half of the year will be heavily influenced by the presidential election in the U.S. and policy choices in the euro zone.This collective influence of politics over economics makes forecasting harder than normal for investors and business executives alike.The recent pull-back in stocks and weakness in the economic data may reflect this uncertainty among both constituents. The presidential election may have a greater than normal impact on financial markets because it coincides with the so called “fiscal cliff” on January 1, 2013, when a combination of tax increases and fiscal restraints are scheduled to kick in simultaneously unless the U.S. Congress acts to modify the policies between now and then.Economists estimate the combined effect of these items would be a negative drag on economic growth equal to 3.5% – 5.0% of GDP.Many economists believe an economic shock of this magnitude could tip the U.S. economy into recession. The political calendar between now and year-end makes it seem unlikely that Congress will resolve the fiscal cliff before the ball drops on 2012.The consensus expectation at this point is that the next president will address the fiscal cliff by March of next year, but the policy changes will be retroactive to January 1 to mitigate the economic impact.Presumably, whatever policy initiatives occur will be shaped by the mandate that emerges from the presidential election in November.Between now and then, investors and business leaders must guess who will be president, what will be their mandate, and will Congress cooperate enough to avert a recession by spring.This does not seem like a backdrop for decisive direction from the economy or the stock market. EUROPE… Uncertainty in Europe seems even worse.The research team at the Fund is in the camp that believes the euro currency is a failed experiment that should never have been created.This viewpoint is based on the very basic logic that the cost to the euro zone society for sustaining the common currency may 4 CAPITAL ADVISORS GROWTH FUND exceed the benefits to these societies from its existence.Unfortunately, the time to adhere to the cost-benefit dynamic of the euro was before it was adopted.Now that the euro exists, a much fuzzier cost-benefit analysis prevails where it is not clear whether the cost of dismantling the euro exceeds the price of sustaining its flawed design. Martin Wolfe, who is the Chief Economics Commentator at the Financial Times in London, is one of the most respected voices in economics today.He concluded a recent column with the following paragraph that summarizes the situation in Europe succinctly: I can envisage five outcomes (for the euro zone):first, a happy marriage, on Germany’s terms, albeit after a painful period of adjustment; second, a miserable marriage, which endures because a break-up is too costly; third, a degree of mutual accommodation, in which the north becomes more southern and the south more northern; fourth, a partial break-up, with the remaining members moving into one of the three previous categories; and finally, total break-up.What is certain is that Germany will not get the euro zone it wants easily or swiftly.If partial or total break-up is avoided, the period of difficulty will be long and painful.The crisis of the euro zone is likely to be a very long-running soap opera – if it does not end in tragedy. – Martin Wolfe, Financial Times, June 20, 2012 Financial markets cheered loudly on June 29th when the latest summit of European Union leaders produced a vow to establish a euro zone financial regulator and allow European bailout funds to inject capital directly into banks without routing the money through national balance sheets, and buy sovereign bonds in the auction and secondary markets.The objective of these actions was to “break the vicious circle between banks and sovereigns,” according to the official statement from the summit. If implemented, these initiatives might indeed represent a step in the right direction.As usual though, the devil will be in the details.The citizens of Germany, Finland and the Netherlands do not like the cost to them for bailing out the over-extended banks and governments of their Southern neighbors.Nor will the peoples of Spain, Italy and Greece like the conditions that will likely come attached to further support from the North.Since citizens in both regions have the ability to affect the outcome through periodic elections, the future evolution of the euro zone remains impossible to predict. CURRENT DESIGN OF OUR INVESTMENT STRATEGIES Since we cannot predict the outcome of the presidential election or the next turn in the European saga, the Fund’s portfolio design needs to accommodate a range of possible outcomes.We continue to counter a slow 5 CAPITAL ADVISORS GROWTH FUND growth environment by emphasizing high-quality “blue chip” stocks with above-average dividends and global business models that can take advantage of opportunity wherever it exists in the world.Stocks that fit this description seem priced to deliver respectable returns over the next several years.Moreover, high quality stocks with dividend support have historically heldup better than the overall stock market during recessions.Most economists don’t expect a recession in the U.S. economy in the coming year, but their forecasts assume the fiscal cliff will be successfully addressed by policy makers in time to mitigate a material drag on the economy.Time will tell if this is an appropriate assumption. FUND HOLDINGS The ten largest holdings in the Fund as of June 30, 2012 were as follows: Security No. Shares Cost/Share Market/Share Portfolio % Wells Fargo & Co. Apple, Inc. General Electric Co. PepsiCo, Inc. Vodafone Group Microsoft Corp. Johnson & Johnson AT&T, Inc. Qualcomm, Inc. BlackRock, Inc. Of the 33 common stocks held by the Fund as of June 30, 2012, the 10 largest holdings represented 39.5% of total assets.The Fund held 13.1% of its assets in interest bearing cash reserves as of June 30, 2012. RECENT ADDITIONS TO THE FUND The three most recent additions to the Fund’s portfolio were Chesapeake Energy Corp. (CHK: $18.75), EMC Corp. (EMC: $23.45) and Potash Corp. of Saskatchewan (POT: $44.20). We initiated a position in Chesapeake on June 6 at an average price of $18.05 per share.Chesapeake is the second largest producer of natural gas in North America behind Exxon Mobile Corp. (XOM: $84.40).Investors have punished Chesapeake stock in recent weeks due to a perfect storm of variables that includes: 1) A sustained down-trend in the price of natural gas beyond most investors previous expectations, 2) Negative headlines (well deserved) about poor corporate governance practices and potential legal challenges, and 3) Growing concern among investors about Chesapeake’s ability to sell sufficient assets to cover its cash flow funding gap in 2012. 6 CAPITAL ADVISORS GROWTH FUND Following a successful initiative by activist investors to overhaul the structure of the company’s board of directors, we studied the financial position of the company and reached the following conclusions: • Even if market conditions make it impossible forChesapeake to complete asset sales at favorable terms for the company, complete disaster – i.e., bankruptcy – seems like an unrealistic assumption, in our opinion. • AssumingChesapeake completes the asset sales we expect in the next six months, we think a $30 to $40 stock price is realistic within 12-24 months, even if natural gas prices remain depressed. • We think a $50-$60 stock price is realistic over the longer-term if natural gas rises to $6 or better, and asset sales occur at reasonable prices. • We estimate the stock could drop to $10 +/- in a worst-case-scenario for future legal issues/gas prices/asset sales, but we view this as a low-probability outcome. The Fund initiated a new position in EMC Corp. on June 1 at an average price of $23.30 per share.EMC is a leading provider of hardware, software and services for enterprise network storage.The company seems well positioned to benefit from the transformational changes occurring today in enterprise technology; namely cloud computing, the digitalization of analog content, and mobile computing. EMC’s current valuation looks attractive with a forward price-to-earnings ratio (P/E) of 13.3 at the Fund’s entry price, which is near the low of the five year range for the stock.Adjusted for net cash and investments on the balance sheet the P/E drops below 12.Additionally, the balance sheet is very strong with approximately 20% of its market capitalization represented by net cash (minus total debt).The company has generated strong free cash flow over the past couple of years and we estimate the company can produce $5 billion in free cash flow in 2012.This strong financial position can support share repurchases and bolt-on acquisitions to sustain the earnings growth we expect in the near-term. A new position in Potash Corp. of Saskatchewan was initiated on May 9 at an average price of $41.41 per share.Potash is the world’s largest fertilizer company by capacity, producing the three primary crop nutrients — potash, phosphate and nitrogen.Through its Canadian operations, the company is responsible for about 20 percent of global potash capacity and has strategic investments in other potash-related businesses in South America, the Middle East and Asia.The company also has significant assets in phosphate and nitrogen commodities. 7 CAPITAL ADVISORS GROWTH FUND We believe Potash is well-positioned due to its competitive position as the low-cost producer of potash, its high barrier to entry and the fact that the company controls 50% of the potential potash expansion mines.While we expect fluctuations in the pricing of fertilizers in the near-term, we believe long-term demand growth and stable pricing power can support higher earnings over the next several years. By 2015, management expects the company to increase its operational capacity by more than 50% from its 2011 levels.To accomplish this goal, management allocated $7.7 billion (CDN) in capital, of which approximately 75% has already been invested.With the majority of this major investment initiative behind the company, free cash flow seems positioned to grow faster than earnings for the foreseeable future.Management expressed confidence in the financial position of the company by doubling the dividend in both 2011 and 2012.We anticipate further growth in the dividend in line with earnings growth in the future. As always, we appreciate the trust you have placed with the Capital Advisors Growth Fund. Keith C. Goddard, CFA Channing S. Smith, CFA Chief Investment Officer/ Portfolio Manager Portfolio Manager Capital Advisors Growth Fund Capital Advisors Growth Fund Managing Director, CEO, Capital Advisors, Inc. Capital Advisors, Inc. Investment performance reflects voluntary fee waivers in effect.In the absence of such waivers, total return would be reduced. Opinions expressed are those of Keith C. Goddard and Channing S. Smith, and are subject to change, are not guaranteed, and should not be considered investment advice. The S&P 500® Index is an unmanaged, capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. The Russell 1000® Growth Index is a market-cap weighted index of common stocks incorporated in the U.S. and its territories.This index measures the performance of companies within the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values.Indices are not available for direct investment and do not incur expenses. 8 CAPITAL ADVISORS GROWTH FUND Fund holdings and/or sector weightings are subject to change and should not be considered a recommendation to buy or sell a security.Please refer to the schedule of investments for more complete holding information. Mutual fund investing involves risk.Principal loss is possible.Growth stocks typically are more volatile than value stocks, however, value stocks have a lower expected growth rate in earnings and sales.The Fund is non-diversified, meaning it concentrates its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund invests in foreign securities which involves political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may also invest in mid-cap companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. Price to Earnings (P/E):The term “price-earnings ratio (“P/E”)”, when used in this letter, refers to a frequently utilized metric for measuring valuation in the stock market.A stock with a high P/E ratio might be considered expensive relative to a stock with a low P/E ratio.The figure is calculated by dividing a company’s stock price by its earnings per share. Forward P/E:The term “forward P/E” when used in this letter, refers to a frequently utilized metric for measuring valuation in the stock market, whereby the price of the stock is divided by its expected earnings per share for the upcoming calendar year period. Free Cash Flow:The term “free cash flow” refers to a company’s cash flow from operations minus capital expenditures, as reflected in the statement of cash flows.Free cash flow is often used by analysts to measure net cash earnings available to the owners of a business, after reinvestment needs to sustain and grow the business. Return on Capital:The term “return on capital,” when used in this letter, refers to the net profit of a company divided by the equity and debt capital employed by the business.Companies seek to earn a return on capital in excess of their cost of capital over complete business cycles. An investment in a money market fund is neither insured nor guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although money markets seek to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in money market funds. Must be preceded or accompanied by a current prospectus.Please read it carefully before you invest. The Fund is distributed by Quasar Distributors, LLC. 9 CAPITAL ADVISORS GROWTH FUND EXPENSE EXAMPLE at June 30, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/12 – 6/30/12). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 10 CAPITAL ADVISORS GROWTH FUND EXPENSE EXAMPLE at June 30, 2012 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/12 6/30/12 1/1/12 – 6/30/12* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 11 CAPITAL ADVISORS GROWTH FUND SECTOR ALLOCATION OF PORTFOLIO ASSETS – June 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. 12 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited) Shares COMMON STOCKS - 86.82% Value Agricultural Chemicals - 2.06% Potash Corporation of Saskatchewan, Inc. - ADR $ Air Delivery & Freight Services - 1.94% FedEx Corp. Application Software - 3.49% Microsoft Corp. Asset Management - 2.99% BlackRock, Inc. Auto Manufacturers - Major - 1.90% General Motors Co.* Auto Parts - 1.35% Johnson Controls, Inc. Business Services - 2.53% Visa, Inc. - Class A Catalog & Mail Order Houses - 1.54% Amazon.com, Inc.* Communication Equipment - 0.79% Nokia Oyj - ADR Conglomerates - 4.71% General Electric Co. Data Storage Devices - 2.07% EMC Corp.* Drug Manufacturers - 3.43% Johnson & Johnson The accompanying notes are an integral part of these financial statements. 13 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited), Continued Shares Value Independent Oil & Gas - 3.81% Chesapeake Energy Corp. $ Suncor Energy, Inc.# Industrial Electrical Equipment - 2.97% ABB Ltd. - ADR Industrial Metals & Minerals - 1.92% BHP Billiton Ltd. - ADR Internet Information Provider - 2.31% Google, Inc. - Class A* Money Center Banks - 5.16% Wells Fargo & Co. Oil & Gas Drilling & Exploration - 1.65% Transocean Ltd.# Oil & Gas Equipment & Services - 2.05% National Oilwell Varco, Inc. Personal Computers - 5.11% Apple, Inc.* Personal Products - 2.23% Procter & Gamble Co. Processed & Packaged Goods - 4.10% PepsiCo, Inc. REIT - Industrial - 2.65% Weyerhaeuser Co. Restaurants - 2.14% Yum! Brands, Inc. The accompanying notes are an integral part of these financial statements. 14 CAPITAL ADVISORS GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2012 (Unaudited), Continued Shares Value Semiconductor - Broad Line - 2.55% Intel Corp. $ Semiconductor - Equipment & Materials - 2.99% Applied Materials, Inc. Semiconductor - Integrated Circuits - 6.83% Analog Devices, Inc. Broadcom Corp. - Class A Qualcomm, Inc. Specialty Retail - Other - 2.05% Staples, Inc. Telecommunication Services/Domestic - 7.50% AT&T, Inc. Vodafone Group Plc - ADR Total Common Stocks (Cost $22,279,230) SHORT-TERM INVESTMENTS - 13.12% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $3,596,492) Total Investments in Securities (Cost $25,875,722) - 99.94% Other Assets in Excess of Liabilities - 0.06% Net Assets - 100.00% $ *Non-income producing security. #U.S. traded security of a foreign issuer. †Rate shown is the 7-day yield as of June 30, 2012. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 15 CAPITAL ADVISORS GROWTH FUND STATEMENT OF ASSETS AND LIABILITIES at June 30, 2012 (Unaudited) ASSETS Investments in securities, at value (identified cost $25,875,722) $ Cash Receivables Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Fund shares redeemed Due to advisor Audit fees Shareholder reporting Transfer agent fees and expenses Fund accounting fees Distribution fees Administration fees Chief Compliance Officer fee Custodian fees Legal fees Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$27,406,590 / 1,509,710 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 16 CAPITAL ADVISORS GROWTH FUND STATEMENT OF OPERATIONS For the six months ended June 30, 2012 (Unaudited) INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $4,585) $ Interest Total income Expenses Advisory fees (Note 4) Distribution fees (Note 5) Administration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Shareholder reporting Custody fees (Note 4) Miscellaneous fees Insurance Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ The accompanying notes are an integral part of these financial statements. 17 CAPITAL ADVISORS GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) from investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income of: $ $ — (a) A summary of share transactions is as follows: Six Months Ended June 30, 2012 Year Ended (Unaudited) December 31, 2011 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 18 CAPITAL ADVISORS GROWTH FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months Ended June 30, Year Ended December 31, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) ) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income — ) — Total distributions — ) — Redemption fees retained — Net asset value, end of period $ Total return %(2) % % % -29.35 % % Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense waiver %(1) % After expense waiver %(1) % % %(5) % % Ratio of net investment income/(loss) to average net assets: Before expense waiver %(1) % % % %) %) After expense waiver %(1) % %) Portfolio turnover rate %(2) % (1)Annualized. (2)Not Annualized. (3)Based on average shares outstanding. (4)Amount is less than $0.01. (5)Effective May 1, 2009, the Advisor contractually agreed to lower the net annual operating expense limit to 1.25%. The accompanying notes are an integral part of these financial statements. 19 CAPITAL ADVISORS GROWTH FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2012 (Unaudited) NOTE 1 – ORGANIZATION The Capital Advisors Growth Fund (the “Fund”) is a series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as a non-diversified, open-end management investment company.The Fund began operations on January 1, 2000.The investment objective of the Fund is to achieve long-term capital growth. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A.Security Valuation: All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes: It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities.Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2009 – 2011, or expected to be taken in the Fund’s 2012 tax returns.The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions: Security transactions are accounted for on the trade date. Realized gains and losses on securities sold are determined on the basis of identified cost.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 20 CAPITAL ADVISORS GROWTH FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2012 (Unaudited), Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D.Reclassification of Capital Accounts: Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. Redemption Fee: The Fund charges a 2.00% redemption fee to shareholders who redeem shares held 7 days or less.Such fees are retained by the Fund and accounted for as an addition to paid-in capital. G. Events Subsequent to the Fiscal Period End: In preparing the financial statements as of June 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types.These inputs are summarized in the three broad levels listed below: 21 CAPITAL ADVISORS GROWTH FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2012 (Unaudited), Continued Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities: The Fund’s investments are carried at fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share.To the extent, these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities: Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value. To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider 22 CAPITAL ADVISORS GROWTH FUND NOTES TO FINANCIAL STATEMENTS at June 30, 2012 (Unaudited), Continued many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of June 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks Basic Materials $ $
